Citation Nr: 1142518	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has been shown to have bilateral hearing loss that is related to his military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service. 38 U.S.C.A. 38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has granted the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age- related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  He has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss resulted.  

The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, VA treatment records dated in June 1999 reflect the first documented complaints of hearing loss.  At that time, the Veteran provided a history of diminished and worsening hearing since his exposure to "firing guns while in the service" without ear protection.  The Board observes that this report pre-dates his claim for VA compensation.  Subsequent VA treatment records likewise reflect a history of hearing difficulty since his reported noise exposure in service.  He also told the December 2007 VA examiner that he had noise exposure while loading canisters into a ship's cannon.  He further reported having noise exposure from torpedoes and depth charges used during military maneuvers.  In addition, the Veteran testified in September 2011 that he had noise exposure during training exercises and not during combat.  He described such noise exposure and stated that he first noticed diminished hearing acuity in service that worsened in the years thereafter. 

The Veteran's reports of military noise exposure are further corroborated by lay statements submitted by fellow service members.  In October 2011, one individual indicated that he served on the same ship from 1943 to 1946 and noted that there were large guns fired over their heads.  Another individual submitted a statement that same month in which he related that he served with the Veteran on that same ship in 1945.  He stated that there had been extensive testing at that time because the ship had undergone repairs after being hit with a mine earlier that year.  He indicated that all guns were fired to test the ship's capabilities.  He also noted that many shipmates suffered hearing damage from such noise exposure.  

Based on the foregoing, the Veteran has been shown to have consistently reported having hearing problems since being exposed to noise during his military service.  Indeed, he reported such noise exposure prior to filing his claim for compensation.  His reports of noise exposure have also been corroborated by fellow service members.  For these reasons, the Veteran's reported history of noise exposure appears credible.  

In addition, the medical evidence shows that the Veteran has a current diagnosis of bilateral hearing loss.  In this regard, a December 2007 VA examination report documents the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385 based on audiometric findings. 

Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss is related to his military noise exposure.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  His February 1946 separation examination also documented whispered and spoken voice test revealing 15/15 hearing acuity in both ears.  However, as previously indicated, whispered tests are not reliable.  The Board also notes that the question is nevertheless whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the acoustic trauma, as it is the result of another factor or other factors not related to service. 38 C.F.R. § 3.303(d). See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The December 2007 VA  examiner opined that the Veteran's hearing loss is as likely as not a result of his military service, given his duties aboard a ship, especially with him having been in close proximity to five inch guns without the use of hearing protection.  There is no medical opinion stating otherwise.

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current hearing loss may be at least in part due to his military service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


